Citation Nr: 1409645	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  06-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected right leg varicose veins.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left leg varicose veins.

3.  Entitlement to service connection for left leg varicose veins, to include as secondary to his service-connected right leg varicose veins. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1943 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 40 percent for right leg varicose veins and entitlement to service connection for left leg varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final July 2000 rating decision, the RO determined that the Veteran had failed to provide new and material evidence to reopen the claim of entitlement to service connection for left leg varicose veins.  

2.  Evidence received since the July 2000 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left leg varicose veins, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2000 RO rating decision which denied reopening the Veteran's claim of entitlement to service connection for left leg varicose veins is final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2013).

2.  Subsequent to the July 2000 RO rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for left leg varicose veins.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for left leg varicose veins. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist for this claim, such error was harmless and will not be further discussed.

In December 1963, the RO denied the Veteran's claim for service connection for left leg varicose veins.  The RO held that the Veteran's service treatment records were absent of any diagnosis of or treatment for left leg varicose veins in service.  The Veteran did not appeal this decision nor did he submit any new and material evidence within a year of this rating decision and it became final in December 1964.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. § 20.1103.

Multiple attempts were made by the Veteran to reopen his claim for service connection for varicose veins of the left leg.  Most recently, the RO issued a decision in July 2000 wherein it concluded that the Veteran had failed to provide new and material evidence to reopen his service connection claim.  The RO essentially found that there remained no evidence relating his current left leg varicose veins to his active service.  The Veteran did not appeal this decision nor did he submit any new and material evidence within a year of this rating decision and it became final in July 2001.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. 
§ 20.1103.

As part of his November 2004 petition to reopen his claim, the Veteran submitted a medical note, dated in November 2005, that states that the Veteran "has bilateral venous varicosities of both legs.  I feel that his left leg problem is also connected with the right leg in cause and believe that both legs are service connected." The doctor's statement linking the Veteran's current condition to both his service-connected right leg varicose veins and active service directly was not of record at the time of the December 1963 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  It is also material, in that it constitutes medical evidence as to whether the Veteran's current left leg varicose veins are related to his active service, either directly or as secondary to his right leg varicose veins.  This evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The claim is reopened.

While the claim for service connection for left leg varicose veins is reopened, the Veteran is reminded that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.  Id.


ORDER

New and material evidence having been received, the claim for service connection for left leg varicose veins is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's service connection claim for left leg varicose veins does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the Veteran in the development of the claim, by conducting appropriate development efforts.  As the November 2005 medical note is devoid of any supporting rationale, an examination is needed to better determine the nature and etiology of the Veteran's left leg varicose veins.  

Regarding the Veteran's claim for entitlement to a rating in excess of 40 percent for his service-connected right leg varicose veins, additional development is also needed before the Board can make a decision on this claim.  During the Veteran's February 2014 hearing, the Veteran testified that the symptoms of his right leg varicose veins had worsened since his most recent examination in November 2005.  He endorsed increased swelling and pain.  As such, a new examination should be scheduled to assess the current status of the Veteran's right leg varicose veins.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate with the Veteran's claims folder any outstanding VA treatment records, including those from Chillicothe, Ohio VA, from November 2005 to present.  If such records are unavailable, the claims file should be clearly documented to that effect.  

2.  Ask the Veteran to provide an authorization for release of records from and contact information for 
Dr. D. Finer.  Once the proper release is received, request all treatment records related to treatment for varicose veins.  If the Veteran does not provide the proper authorization or the records are unavailable, the claims file should be clearly documented to that effect.

3.  After all available treatment records are acquired, arrange for the Veteran to attend an appropriate VA examination for the purposes of determining the current severity of his right leg varicose veins.

Any testing deemed necessary should be performed.  The examiner should indicate whether the Veteran's service-connected right leg varicose veins:

(i) 	Result in persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or,   
(ii) 	Result in massive board-like edema with constant pain at rest.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected right leg varicose veins with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability has on the Veteran's economic adaptability.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.



4.  Following the development set forth in Remand paragraphs 1 and 2, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his left leg varicose veins.

The examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left leg varicose veins:

(i) were incurred during, were aggravated by, or are otherwise related to the Veteran's service, or 
(ii) (a) are caused by or (b) are aggravated by his service-connected right leg varicose veins.  

In doing so, specific comment shall be made regarding the November 2005 letter from Dr. B.F.  

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If you cannot provide an opinion without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

Note: The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond. The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


